Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19-20is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20190047355 to Rothenberg (Rothenberg)
U.S. PGPUB 20080256966 to Kawashima et al. (Kawashima)
Regarding claim 1, Kawashima teaches an HVAC case (Figures 1 and 2), a defrost outlet (24, 22L, or 22R, Figure 3); a primary demist outlet (24 or 22R, Figure 3); a secondary demist outlet (22L or 24, Figure 3); and an airflow control door configured to control airflow through each one of the defrost outlet (240A, Figure 9), the primary demist outlet, and the secondary demist outlet.
Regarding claims 2 and 11, Kawashima teaches wherein the primary demist outlet is between the defrost outlet and the secondary demist outlet (shown in Figure 2 where the primary demist outlet is 24 and the defrost outlet is 22R).
Regarding claims 3 and 12, Kawashima teaches wherein the primary demist outlet is larger than the secondary demist outlet (shown in Figure 2 where the primary demist outlet is 24 and the defrost outlet is 22R).
Regarding claims 4 and 13, Kawashima teaches wherein the HVAC case includes a housing defining the defrost outlet, the primary demist outlet, and the secondary demist outlet (shown in Figures 1 and 2).
Regarding claims 5 and 15, Kawashima teaches wherein the airflow control door is rotatable about a rotation axis (rotation about 251a and 251b, Figures 8 and 9).
Regarding claim 6, Kawashima teaches wherein the airflow control door is movable to a first position in which the airflow control door permits airflow out of each one of the defrost outlet, the primary demist outlet, and the secondary demist outlet (Figures 8 and 9, Side Def 0%).
Regarding claim 7, Kawashima teaches wherein the airflow control door is movable to a second position in which the airflow control door closes the defrost outlet, closes the primary demist outlet, and permits airflow out of the secondary demist outlet (Figures 8 and 9 where the secondary demist outlet is 24 in Side def 50 or 100% modes).
Regarding claim 8, Kawashima teaches wherein the airflow control door is movable to a third position in which the airflow control door closes each one of the defrost outlet, the primary demist outlet, and the secondary demist outlet (Figures 8 and 9 F/D Mode or Def mode).
Regarding claim 9, Kawashima teaches wherein in the third position the airflow control door seals against opposing surfaces of the HVAC case (Side Def 0%, Figure 9).
Regarding claim 10, Kawashima teaches an HVAC case (Figures 1 and 2), a defrost outlet (24, 22L, or 22R, Figure 3); a primary demist outlet (24 or 22R, Figure 3); a secondary demist outlet (22L or 24, Figure 3); and an airflow control door configured to be rotated to each one of the following (23, Figure 8): a defrost mode position in which the airflow control door permits airflow out of the HVAC case through each one of the defrost outlet, the primary demist outlet, and the secondary demist outlet (Figure 8, Side Def 0%); a foot mode position in which the airflow control door limits airflow from exiting the HVAC case through the defrost outlet and the primary demist outlet, and permits airflow out of the HVAC case through the secondary demist outlet (Figure 8 where the secondary demist outlet is 24 in Side def 50 or 100% modes, Paragraph 0075 discloses operating the side outlets separately); and a face mode position in which the airflow control door blocks airflow from exiting the HVAC case through the defrost outlet, the primary demist outlet, and the secondary demist outlet (Figure 8 where the secondary demist outlet is 24 in Side def 50 or 100% modes). 
Regarding claim 16, Kawashima teaches wherein the defrost outlet is larger than each one of the primary demist outlet and the secondary demist outlet (24, Figure 3).
Regarding claim 17, Kawashima teaches wherein the defrost outlet is larger than the primary demist outlet and the secondary demist outlet combined (shown in 24, Figure 3).
Regarding claim 18, Kawashima teaches wherein the HVAC case includes a heater core configured to heat airflow that exits the HVAC case through one or more of the defrost outlet, the primary demist outlet, and the secondary demist outlet although the use of the term HVAC implies a heater core (20, Figure 1).
Regarding claim 19, Kawashima teaches wherein the HVAC case further includes a face outlet and a foot outlet (26 and 28, Figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of U.S. PGPUB 2040203333 to Yeon (Yeon).
Regarding claim 20, Rothenberg is silent on further comprising a rear airflow outlet.
Yeon teaches a rear airflow outlet (claim 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kawashima with the teachings of Yeon to provide a rear airflow outlet. Doing so would provide additional outlets to control flow to desired regions in the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762